Case 1:13-cv-00151-JPB-JPM Document 751 Filed 06/03/19 Page 1 of 2 PageID #: 21000




                            [N THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

    THE KAY COMPANY, LLC. WILLIAM
    CATHER, Trustee of Diana Goff Cather Trusts,
    And JAMES E. HAMRIC III. and all other persons
    and entities similarly situated,

                           Plaintiffs,

    v.                                                           Case No. l:13-CV-15l
                                                                 Honorable John Preston Bailey
    EQT PRODUCTION COMPANY, a Pennsylvania
    corporation; EQT CORPOL&T[ON, a Pennsylvania
    corporation; EQT ENERGY, LLC, a Delaware limited
    liability company; EQT INVESTMENTS HOLDINGS,
    LLC, a Delaware limited liability company, EQT
    GATHERING, LLC, a Delaware limited liability
    company; and EQT MIDSTREAM PARTNERS. LP,
    a Delaware limited partnership,

                           Defendants.

                              ORDER GRANTING JOINT MOTION FOR
                              EXTENSION TO TIME TO FILE MOTION

           On this day came the parties, by their respective counsel, and formally moved the Court, for

    good cause, to extend the time for plaintiffs to file the Motion for Final Approval of the Settlement

    from June 10, 2019 to June 12.2019.

           The Court finds the same proper and hereby Orders that plaintiffs have until June 12, 2019.

    to file the Motion for Final Approval of the Settlement.

           Dated:




    Approved by:

    /s/ Marvin \V. Masters
    The Masters Law Firm Ic                              Ho    ble John P. Bailey
    181 Summers Street                                   Judge, mted States District Court
    Charleston, West Virginia 25301
    Invn1(dthcInastcrslaw Iinn.com
    Counsel for Plaintiffs




                                                                                              EXHIBIT A
Case 1:13-cv-00151-JPB-JPM Document 751 Filed 06/03/19 Page 2 of 2 PageID #: 21001




    Michael W. Carey                        Is! David K. Hendrickson
    Carey, Scott. Douglas & Kessler, PLLC   Hendrickson & Long, PLLC
    707 Virginia Street, East, Suite 901    214 Capitol Street
    Charleston, West Virginia 25301         Post Office Box 11070
    mwcarey@csdlawfirm.com                  Charleston, West Virginia 25339
    Counsel for Plaintiffs                  davch(dlhandl .con
                                            Counsel for Defendants

                                            John Kevin West (pro hac vice)
                                            Steptoe & Johnson PLLC
                                            Huntington Center, Suite 2200
                                            41 South High Street
                                            Columbus, Ohio 43215
                                            kevin.weststeptoe-johnson.com
    F:\5\903\oOI Idoex




                                                                              EXHIBIT A
